KAPSNER, Justice,
dissenting.
[¶ 25] I respectfully dissent. I believe the motion to suppress was improperly denied because Deviley and Lee were unlawfully detained after the officer told Lee he was “good to go.”
[¶ 26] The Fourth Amendment has not been violated if seizure of a person was supported by reasonable and articulable suspicion the seized individual was engaged in criminal activity. State v. Franzen, 2010 ND 244, ¶ 9, 792 N.W.2d 533; see also State v. Fields, 2003 ND 81, ¶ 12, 662 N.W.2d 242.
To determine whether a reasonable suspicion exists, we consider the totality of the circumstances and apply an objective standard, taking into consideration the inferences and deductions an investigating officer would make based on the officer’s training and experience. “ ‘The question is whether a reasonable person in the officer’s position would be justified by some objective manifestation to suspect the defendant was, or was about to be, engaged in unlawful activity.’” “Whether the facts support a reasonable and articulable suspicion is a question of law....”
Franzen, at ¶ 12 (quotations and citations omitted).
[¶ 27] However, the phrase “officer’s training and experience” should not be used to mask what was operating in this case — the officer simply had a strong hunch that these individuals, driving a vehicle with an out-of-state license, were engaged in criminal activity. We have to be mindful not to let “officer’s training and experience” become a substitute for a showing of a true reasonable and articula-ble suspicion that a person is engaged in criminal activity.
[¶28] In Franzen, we concluded the police officer had reasonable and articula-ble suspicion Franzen was engaged in criminal activity after the purposes of the initial traffic stop were completed, and Franzen’s Fourth Amendment rights were not violated. 2010 ND 244, ¶ 16, 792 N.W.2d 533. This Court considered the totality of the circumstances, including the use of air fresheners and a recently-lit cigarette as masking odors, other indicators of drug culture including a displayed knitted mushroom, the passenger’s movements to hide something under his seat, and Franzen’s extreme nervousness indicated by trembling hands, a pounding carotid artery, and unusual increased nervousness throughout the traffic stop. Id. at ¶¶ 13-16.
[¶ 29] In Fields, we concluded the police officer did not have reasonable and articulable suspicion Fields was engaged in criminal activity after the purposes of the initial traffic stop were completed, and Fields’ Fourth Amendment rights were violated. 2003 ND 81, ¶ 21, 662 N.W.2d 242. The police officer cited several factors supporting his contention he had reasonable suspicion Fields was engaged in criminal activity. Id. at ¶ 14. The officer’s knowledge of Fields’ criminal history was a legitimate factor to be considered, although knowledge of criminal history alone was insufficient to support reasonable suspicion. Id. at ¶ 15. The investigating officer had information from a confidential informant that Fields was continuing to participate in drug activities, but there were no specific facts connecting Fields’ activities to his vehicle or travels on the night he was stopped, and the information was conclusory and had questionable reliability. Id. at ¶¶ 17-18. We stated that Fields’ nervous, evasive behavior alone *570was insufficient to establish a reasonable suspicion of criminal activity, because it is not unusual for a motorist to exhibit nervousness when confronted by a police officer. Id. at ¶ 19. The officer also claimed Fields had a suspicious story about driving to buy milk and cereal around 3:00 a.m., but Fields’ explanation described innocent and not uncommon behavior, so the explanation was insufficient to establish reasonable suspicion. Id. at ¶ 20. We concluded the combination of factors did not constitute reasonable suspicion, but instead the officer acted on a “mere hunch.” Id. at ¶ 21.
[¶ 30] Trooper Rost offered several factors to support his suspicion that Devi-ley and Lee were trafficking narcotics. Trooper Rost testified Lee acted nervously and “was breathing hard, had a visible pulse in his neck.” Trooper Rost said it was hard to explain, but he observed the way Lee was “acting, moving, breathing, the pulse, the way he answered the questions, the shaky voice, all that together led me to believe he was nervous.” Trooper Rost could not explain why Lee did not appear to have a shaky voice on the recording of the stop, but maintained Lee’s voice had been shaky. Trooper Rost testified it is common for people to be nervous when stopped for a traffic offense.
[¶ 31] Trooper Rost testified Deviley and Lee’s statements were a factor to support reasonable and articulable suspicion they were engaged in criminal activity. Trooper Rost stated it was suspicious that Lee seemed to know little of Deviley’s travel plans prior to joining Lee, and it was suspicious Lee was not certain of where Deviley went to school. Trooper Rost said Lee’s answers were “inconsistent with what a normal trip would be with two people who are friends.” Trooper Rost testified Lee and Deviley provided inconsistent travel plans. Lee said he was going to Minneapolis. Deviley said his destination was Wisconsin, and Lee was going to drop him off. Trooper Rost testified he interpreted this to mean Lee was going to drop Deviley off in Wisconsin.
[¶ 32] Trooper Rost said the presence of a can of energy drink in the vehicle factored into his suspicion that Deviley and Lee were trafficking narcotics and that the presence of an energy drink is something he was trained to look for. The State had argued Troopér Rost observed the amount of luggage Deviley and Lee had, and the amount of luggage was not consistent with the length of the trip they said they were taking. However, Trooper Rost did not testify he considered the amount of luggage in forming suspicion of narcotics trafficking. Essentially, Trooper Rost relied upon Lee’s nervousness during the stop, Lee’s lack of knowledge about Deviley’s education and prior travel plans, Trooper Rost’s understanding Deviley and Lee gave inconsistent travel plans, and the presence of a can of energy drink, to form suspicion Deviley and Lee were trafficking narcotics.
[¶ 33] The district court’s orders and findings of fact do not support its decision that there existed reasonable and articula-ble suspicion the defendants were engaged in criminal activity. The court stated that the only factor from Fields, 2003 ND 81, 662 N.W.2d 242, present in this case was nervousness. The court noted it was difficult to determine whether Lee displayed any nervousness from the recording of the stop, but relied upon Trooper Rost’s training and experience to make deductions based upon the circumstances. Courts may consider “the inferences and deductions an investigating officer would make based on the officer’s training and experience.” Franzen, 2010 ND 244, ¶ 12, 792 N.W.2d 533. Besides the court’s statement that the defendants’ nervousness *571supported reasonable suspicion, the court did not say whether it found the existence of bases other than nervousness to support reasonable suspicion. The court completely accepted Trooper Rost’s conclusion reasonable and articulable suspicion existed. Though courts may consider the inferences and deductions an investigating officer would make, the court must make adequate findings. Mere reliance on a police officer’s training and experience does not provide the articulable basis for suspicion required to satisfy the Fourth Amendment. The findings by the district court do not establish reasonable and articulable suspicion of criminal activity at the time when Lee was told he was “good to go.”
[¶ 34] Trooper Rost testified Lee was visibly nervous, and it was normal for detained motorists to be nervous during a traffic stop. In Fields we stated:
“Nervous, evasive behavior is a pertinent factor in determining reasonable suspicion.” However, nervousness alone is not enough to establish a reasonable and articulable suspicion because “[i]t certainly cannot be deemed unusual for a motorist to exhibit signs of nervousness when confronted by a law enforcement officer.”
2003 ND 81, ¶ 19, 662 N.W.2d 242 (quotations and citations omitted). This Court stated, “Nervousness during a traffic stop ... could ‘describe a very large category of presumably innocent travelers.’ ” Id. at ¶21 (citing United States v. Jones, 269 F.3d 919, 927 (8th Cir.2001)). In Franzen, by contrast, the police officer testified the seized individuals had been extremely nervous, the defendant’s nervousness increased during the stop, and the defendant’s nervous behavior was unusual. 2010 ND 244, ¶ 14, 792 N.W.2d 533. In the present case, the defendants’ nervousness alone was insufficient to support reasonable and articulable suspicion they were trafficking narcotics.
[¶ 35] Trooper Rost concluded Deviley and Lee gave inconsistent travel plans, and Lee’s lack of knowledge about Deviley was suspicious. “Inconsistencies about the details of a trip is a relevant factor in deciding whether reasonable suspicion exists.” Franzen, 2010 ND 244, ¶ 15, 792 N.W.2d 533. Trooper Rost interpreted Deviley and Lee’s statements on their travel plans to be inconsistent, because he thought Deviley meant Lee was going to drop him off in Wisconsin, but Lee had stated he was only driving to Minnesota. Deviley testified in court that he meant Lee was going to drop him off in Minnesota, and someone else would take him to Wisconsin. Deviley also testified that he explained this to Trooper Rost. The district court did not make any findings on inconsistent travel plans and these apparently conflicting allegations. The court did not make any findings on Lee’s lack of knowledge about Deviley’s education and prior travel plans either. However, it may not be unusual for drivers to not know all the details of their passengers’ lives, even if they are considered friends. Though Trooper Rost believed the defendants’ statements were suspicious, and “unusual or suspicious travel plans may give rise to reasonable suspicion,” Fields, 2003 ND 81, ¶ 20, 662 N.W.2d 242, the defendants’ travel plans and knowledge of the details of each other’s lives in this case do not justify a suspicion they were engaged in criminal activity. See United States v. Simpson, 609 F.3d 1140, 1150-52 (10th Cir.2010) (by themselves, evasions and inconsistencies regarding destinations and details do not constitute reasonable suspicion; however, added with other factors indicating criminal activity, inconsistencies may indicate a motorist is fabricating a story and support reasonable suspicion); United States v. Gill, 513 F.3d 836, 844-45 (8th Cir.2008) *572(defendants had given inconsistent travel plans regarding destination and purpose of trip, and the inconsistencies, in isolation, were not indicative of criminal activity, but taken with other facts in the case, contributed to reasonable suspicion). The district court in this case did not articulate any findings demonstrating its reliance upon Deviley and Lee’s supposed inconsistent statements as indicating criminal activity.
[¶ 36] Trooper Rost testified he has been trained to look for, among other items, energy drinks in vehicles, because narcotics traffickers on long cross-country trips may use energy drinks to keep themselves awake. Though courts take “into consideration the inferences and deductions an investigating officer would make based on the officer’s training and experience,” Franzen, 2010 ND 244, ¶ 12, 792 N.W.2d 533, the presence of a can of energy drink in a vehicle alone does not support a suspicion the defendant was engaged in unlawful activity. Cf id. at ¶ 13 (officer suspected air fresheners and recently-lit cigarette were used to mask odor of marijuana, and the presence of those items supported a finding of reasonable suspicion). Energy drinks are sold in a variety of locations, and it may be common for motorists innocent of any crime to consume energy drinks.
[1137] Trooper Rost testified Deviley and Lee’s nervousness increased after he summoned the drug-sniffing canine unit. At this point, Deviley and Lee had already been seized, and behavior after seizure has occurred cannot be relied upon to establish reasonable and articulable suspicion of criminal activity. See Franzen, 2010 ND 244, ¶ 15, 792 N.W.2d 533 (officer did not know of inconsistent details in travel plans until after he issued Franzen a citation and the initial purpose of the stop was completed, so the inconsistent details were not a factor in determining if reasonable suspicion existed).
[¶ 38] Taken together, the explanation offered by Trooper Rost is that persons traveling together who offer inconsistent and incomplete travel plans when separately questioned, who do not know the details of each others’ lives, who only have luggage that appears sufficient for a week, who have an open energy drink, and who appear nervous when stopped for a traffic violation, are likely to be engaged in criminal activity. Where the arresting officer knew much more about the criminal background of the detained individual, but was similarly suspicious, we held the officer was acting on a “mere hunch.” Fields, 2003 ND 81, ¶ 21, 662 N.W.2d 242. Here it turned out that Trooper Rost had a good hunch, but that was all it was — a hunch.
[¶ 39] I would reverse the order denying suppression of evidence and remand to permit Deviley and Lee to withdraw their guilty pleas.
[¶40] CAROL RONNING KAPSNER